Citation Nr: 1613926	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for an anxiety disorder resulting in loss of memory and concentration, shortness of breath, and sleep impairment.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to December 1994, including service in Southwest Asia during the Persian Gulf War.  The Veteran's records suggest that he had additional service in the United States Army Reserve (Reserve)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA RO.

The Veteran appeared before the undersigned in a November 2015 videoconference hearing, and a transcript of this hearing has been associated with the record.

The Veteran originally filed separate claims for service connection for loss of memory and concentration, shortness of breath, and sleep impairment.  The Board, both for clarity and to be consistent with the medical evidence of record has recharacterized the Veteran's claims as a single claim of entitlement to service connection for anxiety disorder.  This recharacterization does not prejudice the Veteran.  

The issue of entitlement to service connection for CFS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed loss of memory and concentration, shortness of breath, and sleep impairment have been attributed to an anxiety disorder, which the evidence links to his active duty service.




CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder resulting in loss of memory and concentration, shortness of breath, and sleep impairment, have been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for an anxiety disorder has been granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Turning to the facts in this case, the Veteran, for example in October 2012 and during his November 2015 hearing, has claimed that he experienced symptoms of anxiety disorder in service, and in August 2009, a fellow soldier corroborated the Veteran's account that his friend "diminish[ed] away" in service.  An October 2012 examiner attributed the Veteran's claimed symptoms of a loss of memory and concentration, shortness of breath, and sleep impairment to anxiety disorder, which the examiner in turn attributed to the Veteran's active duty service.  Thus, the record shows the presence of a current disability, an in-service incident, and a relationship between the claimed disabilities and active duty service.  

Accordingly, service connection for an anxiety disorder resulting in loss of memory and concentration, shortness of breath, and sleep impairment, has been granted.  


ORDER

Service connection for an anxiety disorder resulting in loss of memory and concentration, shortness of breath, and sleep impairment, is granted.


REMAND

The Veteran's claim of entitlement to service connection for CFS must be remanded before the Board may render a decision in this case.

The Veteran's service treatment records, which contain only dental records and a few records from the later part of 1994, are obviously incomplete.  On remand, the AOJ must undertake all appropriate efforts to obtain a full copy of the Veteran's service treatment records, including all records from his period of active duty from September 1989 to December 1994, and any treatment records from the Veteran's subsequent Reserve service.  

The Veteran's VA treatment records are similarly incomplete.  The record contains records from only April 2009 to August 2009.  The Veteran, during his November 2015 hearing, indicated that he has received additional treatment from VA since that time.  On remand, these records should be associated with the Veteran's record.  

To the extent that additional records are associated with the Veteran's record, the Veteran should be afforded with an additional Gulf War examination in order to address the nature and etiology of his claimed CFS.  



Accordingly, the case is REMANDED for the following actions:

1.  Associate a full copy of the Veteran's service treatment records with, including all records from his period of active duty from September 1989 to December 1994, and any treatment records from the Veteran's Reserve service.  The AOJ should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.  

2.  Obtain VA treatment records from August 2009 to the present. 

3.  Then, schedule the Veteran for a Gulf War examination to determine the current nature and likely etiology of the Veteran's claimed CFS.  The VA examiner's opinion should: 

(a) Address whether the Veteran's symptoms meet the diagnostic criteria for CFS.  Why or why not? 

(b) If the Veteran's symptoms do not meet the diagnostic criteria for CFS, indicate (1) whether the Veteran's symptoms are attributable to a known clinical diagnosis, and if so, (2) whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  Why or why not? 

(c) If the Veteran's symptoms are not attributable to a known clinical diagnosis, are his symptoms at least as likely as not (50 percent probability or greater) an undiagnosed illness resulting from his service in the Persian Gulf?  Why or why not? 

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


